           Case 4:20-cv-02078-MWB Document 31-6 Filed 11/10/20 Page 1 of 2




                        DECLARATION OF LUCIA GAJDA

        I, Lucia Gajda, hereby declare as follows:

        1.      I have personal knowledge of the matters stated herein and would

testify to the same if called as a witness in Court.

        2.      I am over eighteen years of age and am otherwise competent to

testify.

        3.      I currently live in the City of Easton, Pennsylvania, which is in

Northampton County.

        4.      I am a registered voter at my current address and have been since

2019.

        5.      I am 40 years old and my racial background is white.

        6.      For the November 2020 general election, I voted by absentee ballot. I

did so because I suffer from an autoimmune disorder and have other underlying

medical conditions and as such am at a higher risk for contracting COVID. I used

Pennsylvania’s mail-in ballot procedure during the primary successfully and was

satisfied that my vote would count, safely, without undue risk to me or my family –

or risking anyone else’s safety.

        7.      I submitted my absentee ballot to the official dropbox in the

Northampton County on or about October 10, 2020. I recently checked the status

of my ballot on the PA ballot tracker website and it is marked as “vote recorded,”
                                             1
     Case 4:20-cv-02078-MWB Document 31-6 Filed 11/10/20 Page 2 of 2



which I understand to mean my ballot was properly filled-out, submitted, and

counted.

      8.     I understand this lawsuit seeks to invalidate my vote and those of

many thousands of other people who voted absentee even though I voted properly,

legally, and am a fully qualified and registered voter. It would be outrageous if my

vote were not counted.

      9.     I am exceedingly proud to cast my vote. I have voted in every election

since reaching voting age. It is the primary way I can express my views and desires

for the direction of the country, county and state, and to hold accountable elected

officials to be true to the wishes of their constituents. If my vote were not counted,

I would be robbed of this essential democratic voice, through no fault of my own.

If my vote does not count, my voice is not heard, and I am not represented. I would

lose faith in our democracy, of which I am very proud.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of

the United States, that the foregoing is true and correct to the best of my

knowledge.


Dated this I 0th day of November, 2020.



                                                                    Lucia Gajda .
                                            2
